DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/23/22 has been entered. As directed by amendment, claims 1, 9, 10, 16, 19 and 20 are amended and Claim 11 has been cancelled. Applicant’s amendments to drawing objection and claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 11/23/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Shemer et al. (US 20130066165) and in further view of Kirma et al. (US 20140296628).  
Regarding Claim 1, Langell et al. disclose a medical borescope (Fig.12A, borescope 1200), comprising: a shaft (tube 1220) comprising, at least in part, a material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material); 
a tip (a tip 1230) positioned at a distal end of the shaft (Fig.12A, tube 1220), wherein the tip (a tip 1230) comprises: an image sensor (image sensor 1260) configured to generate image data ([0151] the image sensor 1260 can be configured to capture images).
However, Langell et al. does not disclose an array of LED light sources configured to deliver electromagnetic radiation in a spectrum that is delivered from the array of LED light sources lacking in infrared radiation wherein the spectrum has at least one of a local maximum and a global maximum between 450 and 495 nm.
Shemer et al. teach an array of LED light sources (a plurality of LEDs 7) configured to deliver electromagnetic radiation in a spectrum that is delivered from the array of LED light sources lacking in infrared radiation ([0029] illumination with a red-free visible spectrum; [0049]-[0050] first LED group have peak wavelengths of 460-480 nm, 500-520 nm and 545-565 nm, respectively, and wherein the diode of the second LED group has a peak wavelength of 650-670 nm; Fig.4, illumination below 700 nm; (note: visible lights are within 380-700 nm away from IR) which is above 700 nm)
wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm ([0049]-[0050] first LED group have peak wavelengths of 460-480 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langell et al. to have an array of LED light sources configured to deliver electromagnetic radiation in a spectrum that is delivered from the array of LED light sources lacking in infrared radiation wherein the spectrum has at least one of a local maximum and a global maximum between 450 and 495 nm as taught by Shemer et al. in order to provide suitable color rendering for visual examination with comination LEDs ([0008] and [0011] of Shemer et al.). The modified device of Langell et al. in view of Shemer et al. will hereinafter be referred to as the modified device of Langell et al. and Shemer et al.
The modified device of Langell et al. and Shemer et al. teaches the medical borescope as discussed above, but does not teach wherein the array of LED light sources is configured to collectively deliver between 20 and 75 lumens of visible light.
Kirma et al. teach wherein the array of LED light sources is configured to collectively deliver between 20 and 75 lumens of visible light ([0026]-[0033] and [0051]-[0053] the discrete illuminators emit a light intensity of 28 lumens per second).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Shemer et al. have wherein the array of LED light sources is configured to collectively deliver between 20 and 75 lumens of visible light as taught by Kirma et al. in order to provide preventing from cause of any burn injury inside the patient's body and within the lumen under inspection ([0046]-[0047] of Kirma et al.). The modified device of Langell et al. in view of Shemer et al. and in further view of Kirma et al. will hereinafter be referred to as the modified device of Langell et al., Shemer et al. and Kirma et al.
Regarding Claim 2, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 1, and Langell et al. teach wherein the shaft wholly comprises a material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material).
Regarding Claim 7, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 1, and Kirma et al. teach wherein the array of LED lights sources is configured to deliver between about 25 and about 55 lumens of visible light ([0026]-[0033] and [0051]-[0053] the discrete illuminators emit a light intensity of 28 lumens per second).
Regarding Claim 9, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 1, and Shemer et al. teach wherein the spectrum has a global maximum between about 450 and about 495 nm ([0049]-[0050] first LED group have peak wavelengths of 460-480 nm).
Regarding Claim 10, Langell et al. disclose medical borescope (Fig.12A, borescope 1200), comprising: a shaft (tube 1220) comprising, at least in part, a material that is electrically non-conductive material and thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material); and a tip (a tip 1230) positioned at a distal end of the shaft (Fig.12A).
However, Langell et al. does not disclose wherein the tip comprises an array of LED light sources configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the array of LED light sources is in the infrared spectrum, wherein electromagnetic radiation delivered from the array of LED light sources comprises a spectrum having at least one of a local maximum and a global maximum between 450 and 495 nm.
Shemer et al. teach wherein the tip comprises an array of LED light sources (a plurality of LEDs 7) configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the array of LED light sources is in the infrared spectrum ([0029] illumination with a red-free visible spectrum; [0049]-[0050] first LED group have peak wavelengths of 460-480 nm, 500-520 nm and 545-565 nm, respectively, and wherein the diode of the second LED group has a peak wavelength of 650-670 nm; Fig.4, illumination below 700 nm; (note: visible lights are within 380-700 nm away from IR) which is above 700 nm)
wherein electromagnetic radiation delivered from the array of LED light sources comprises a spectrum having at least one of a local maximum and a global maximum between 450 and 495 nm ([0049]-[0050] first LED group have peak wavelengths of 460-480 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langell et al. to have wherein the tip comprises an array of LED light sources configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the array of LED light sources is in the infrared spectrum, wherein electromagnetic radiation delivered from the array of LED light sources comprises a spectrum having at least one of a local maximum and a global maximum between 450 and 495 nm as taught by Shemer et al. in order to provide suitable color rendering for visual examination with comination LEDs ([0008] and [0011] of Shemer et al.). The modified device of Langell et al. in view of Shemer et al. will hereinafter be referred to as the modified device of Langell et al. and Shemer et al.
The modified device of Langell et al. and Shemer et al.  teaches the medical borescope as discussed above, but does not teach wherein the at least one light source is configured to deliver between 20 and 75 lumens of visible light.
Kirma et al. teach wherein the at least one light source is configured to deliver between 20 and 75 lumens of visible light ([0026]-[0033] and [0051]-[0053] the discrete illuminators emit a light intensity of 28 lumens per second).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Shemer et al.  have wherein the at least one light source is configured to deliver between 20 and 75 lumens of visible light as taught by Kirma et al. in order to provide preventing from cause of any burn injury inside the patient's body and within the lumen under inspection ([0046]-[0047] of Kirma et al.). The modified device of Langell et al. in view of Shemer et al. and in further view of Kirma et al. will hereinafter be referred to as the modified device of Langell et al., Shemer et al. and Kirma et al.
Regarding Claim 21, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 10, and Shemer et al. teach wherein the array of LED light sources (a plurality of LEDs 7) comprises a plurality of distinct LED light sources (Figs.2-5), and wherein the array of LED light sources [0049]-[0050] first LED group have peak wavelengths of 460-480 nm, 500-520 nm and 545-565 nm, respectively, and wherein the diode of the second LED group has a peak wavelength of 650-670 nm; Fig.4, illumination below 700 nm) is configured to deliver electromagnetic radiation in which the spectral output in the infrared spectrum is zero ([0029] illumination with a red-free visible spectrum (note: red is above 700 which in IR zone)).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Shemer et al. (US 20130066165), in further view of Kirma et al. (US 20140296628) and further in view of Hancock et al. (US 20190374285).
Regarding Claim 3, the modified device of Langell et al., Shemer et al. and Kirma et al. teach teach the claimed invention as discussed above concerning claim 1, but does not teach teach wherein the shaft comprises a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive
 Hancock et al. teach wherein the shaft (sheath 122) comprises a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0103] a protective sheath 122 (e.g. made from PEEK)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Shemer et al. and Kirma et al. have the shaft comprising a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive as taught by Hancock et al. in order to prevent the scope from disrupting the conveyed energy ([0071] of Hancock et al.). The modified device of Langell et al. in view of Shemer et al., in further view of Kirma et al. and further in view of Hancock et al. will hereinafter be referred to as the modified device of Langell et al., Shemer et al., Kirma et al. and Hancock et al.
Regarding Claim 4, the modified device of Langell et al., Shemer et al., Kirma et al. and Hancock et al. teach the claimed invention as discussed above concerning claim 3, and Hancock et al. teach wherein the layer comprises a sheath (Figs.2-3, sheath 122).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Shemer et al. (US 20130066165), in further view of Kirma et al. (US 20140296628) and further in view of Thomas et al. (US 20180214206).
Regarding Claim 5, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the material comprises a fiber-reinforced polymer.
Thomas et al. teach wherein the material comprises a fiber-reinforced polymer ([0033] the shaft 22 is of a fibre reinforced plastics material).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Shemer et al. and Kirma et al. to have wherein the material comprises a fiber-reinforced polymer as taught by Thomas et al. in order to provide sufficiently strong to ensure that the tip does not separate from the shaft when the assembly is in use ([0005]-[0006] of Thomas et al.). The modified device of Langell et al. in view of Shemer et al., in further view of Kirma et al. and further in view of Thomas et al. will hereinafter be referred to as the modified device of Langell et al., Shemer et al., Kirma et al. and Thomas et al.
Regarding Claim 6, the modified device of Langell et al., Shemer et al., Kirma et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 5, and Thomas et al. teach wherein the material comprises a fiber-reinforced, thermosetting polyester polymer ([0033] shaft 22 is of a fibre reinforced plastics material. Suitable fibre reinforced plastics materials include those using fibres of glass, aramid or carbon, bound in a polymer material such as an epoxy, vinylester or polyester thermosetting plastics material).
Regarding Claim 12, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the material comprises a fiber-reinforced polymer.
Thomas et al. teach wherein the material comprises a fiber-reinforced polymer ([0033] the shaft 22 is of a fibre reinforced plastics material).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Shemer et al. and Kirma et al. to have wherein the material comprises a fiber-reinforced polymer as taught by Thomas et al. in order to provide sufficiently strong to ensure that the tip does not separate from the shaft when the assembly is in use ([0005]-[0006] of Thomas et al.). The modified device of Langell et al. in view of Shemer et al., in further view of Kirma et al. and further in view of Thomas et al. will hereinafter be referred to as the modified device of Langell et al., Shemer et al., Kirma et al. and Thomas et al.
Regarding Claim 13, the modified device of Langell et al., Shemer et al., Kirma et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 12, and Thomas et al. teach wherein the material comprises a fiber-reinforced vinyl ester ([0033] shaft 22 is of a fibre reinforced plastics material. Suitable fibre reinforced plastics materials include those using fibres of glass, aramid or carbon, bound in a polymer material such as an epoxy, vinylester or polyester thermosetting plastics material).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Shemer et al. (US 20130066165), in further view of Kirma et al. (US 20140296628) and further in view of Kamm et al. (US 20170237960).
Regarding Claim 8, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the tip further comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8.
Kamm et al. teach wherein the tip comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8 ([0081] aperture of the imaging unit 110 may be F/4 or smaller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Shemer et al. and Kirma et al. to have wherein the tip comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8 as taught by Kamm et al. in order provide imaging scenes without sharpness degradation ([0081] of Kamm et al.).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Shemer et al. (US 20130066165), in further view of Kirma et al. (US 20140296628), further in view of Thomas et al. (US 20180214206) and further in view of Baldwin (US 20140309677).
Regarding Claim 14, the modified device of Langell et al., Shemer et al., Kirma et al. and Thomas et al. the claimed invention as discussed above concerning claim 12, but does not teach wherein the material comprises a unidirectional fiber. 
Baldwin teaches wherein the material comprises a unidirectional fiber (Fig.2A, at least an outer surface of 206 can include a textured portion 209 (e.g., ribbed)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Shemer et al., Kirma et al. and Thomas et al. to have wherein the material comprises a unidirectional fiber as taught by Baldwin in order to make it easier to grasp the scope ([0174] of Baldwin).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Shemer et al. (US 20130066165), in further view of Kirma et al. (US 20140296628), and further in view of Beckhaus et al. (DE 102009051434).
Regarding Claim 15, the modified device of Langell et al., Shemer et al. and Kirma et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the material comprises an electrical conductivity less than about 5 S/m.
Beckhaus et al. teach wherein the material comprises an electrical conductivity less than about 5 S/m ([0017] an electrical conductivity of 0.1-100 S/m) and a thermal conductivity of less than about 1 W/mK ([0018] a thermal conductivity of 0.1-30 W/mK).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Shemer et al. and Kirma et al. to have wherein the material comprises an electrical conductivity less than about 5 S/m as taught by Beckhaus et al. in order to provide a seal which even establish an electrically and thermally conductive connection between components ([0020] of Beckhaus et al.).
Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Kirma et al. (US 20140296628), and in further view of Shemer et al. (US 20130066165).
Regarding Claim 16, Langell et al. disclose a method for medical imaging, the method comprising the steps of: inserting a medical borescope (Fig.12A, borescope 1200) into a patient; and imaging the site of interest illuminated by the electromagnetic radiation using the medical borescope ([0151] the image sensor 1260 can be configured to capture images).
However, Langell et al. do not teach illuminating a site of interest with electromagnetic radiation using between 20 and 75 lumens of unfiltered visible light in an electromagnetic spectrum that is at least substantially lacking in infrared radiation.
Kirma et al. teach illuminating a site of interest with electromagnetic radiation using between 20 and 75 lumens ([0026]-[0033] and [0051]-[0053] the discrete illuminators emit a light intensity of 28 lumens per second) of unfiltered visible light (Fig.4, LEDs at distal end; shows directly from LEDs illuminators) in an electromagnetic spectrum that is at least substantially lacking in infrared radiation ([0024]-[0025] plurality of discrete illuminators emits an amount of visible light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Langell et al. to have illuminating a site of interest with electromagnetic radiation using between 20 and 75 lumens of unfiltered visible light in an electromagnetic spectrum that is at least substantially lacking in infrared radiation as taught by Kirma et al. in order to provide preventing from cause of any burn injury inside the patient's body and within the lumen under inspection ([0046]-[0047] of Kirma et al.). The modified device of Langell et al. and in view of Kirma et al. will hereinafter be referred to as the modified device of Langell et al., and Kirma et al.
The modified device of Langell et al. and Kirma et al. teach wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between 450 and 495 nm.
Shemer et al. teach wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between 450 and 495 nm ([0029] illumination with a red-free visible spectrum; [0049]-[0050] first LED group have peak wavelengths of 460-480 nm, 500-520 nm and 545-565 nm, respectively, and wherein the diode of the second LED group has a peak wavelength of 650-670 nm; Fig.4, illumination below 700 nm; (note: visible lights are within 380-700 nm away from IR) which is above 700 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Kirma et al. have wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between 450 and 495 nm as taught by Shemer et al. in order to provide suitable color rendering for visual examination with comination LEDs ([0008] and [0011] of Shemer et al.). The modified device of Langell et al. in view of   Kirma et al. and in further view of Shemer et al. will hereinafter be referred to as the modified device of Langell et al., Kirma et al. and Shemer et al.
Regarding Claim 18, the modified device of Langell et al., Kirma et al. and Shemer et al. teach the claimed invention as discussed above concerning claim 16, and Langell et al. teach wherein the electromagnetic radiation is generated using an array of LED light sources (Fig.7, [0091] one or more LED lights 610) positioned at a tip of the medical borescope (Fig.7, [0091] a tip 600 of a borescope).
Regarding Claim 19, the modified device of Langell et al., Kirma et al. and Shemer et al. teach the claimed invention as discussed above concerning claim 18, and Kirma et al. teach wherein the array of LED lights sources is configured to deliver between 25 and 55 lumens of visible light ([0026]-[0033] and [0051]-[0053] the discrete illuminators emit a light intensity of 28 lumens per second; [0024]-[0025] plurality of discrete illuminators emits an amount of visible light).
Regarding Claim 20, the modified device of Langell et al., Kirma et al. and Shemer et al. teach the claimed invention as discussed above concerning claim 16, and Shemer et al. teach wherein the electromagnetic spectrum has a global maximum between about 450 and about 495 nm ([0029] illumination with a red-free visible spectrum; [0049]-[0050] first LED group have peak wavelengths of 460-480 nm, 500-520 nm and 545-565 nm, respectively, and wherein the diode of the second LED group has a peak wavelength of 650-670 nm; Fig.4, illumination below 700 nm; (note: visible lights are within 380-700 nm away from IR) which is above 700 nm).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Kirma et al. (US 20140296628), in further view of Shemer et al. (US 20130066165), and in further view of Bala (US 20060106282). 
Regarding Claim 17, the modified device of Langell et al., Kirma et al. and Shemer et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step.
Bala teach wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step ([0015]-[0016] selectively view surgical sites normally occluded by conditions such as smoke, fluids, tissues, and/or haze and to direct laser energy to the surgical site).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Kirma et al. and Shemer et al. to have wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step as taught by Bala in order to allow the viewing of and direction of laser energy toward structures located behind occluding materials such as haze, smoke, tissues and/or blood ([0006]-[0007] of Bala).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050099824 A1	Dowling, Kevin J. et al.
US 20080208006 A1	Farr; Mina
US 20170119490 A1	Mordaunt; David
US 20160287063 A1	Ramanujam; Nirmala et al.
US 20070183162 A1	Higuchi; Mitsuru
US 5311859 A		Monroe; Richard A. et al.
Dowling et al. (US 20050099824) disclose a system for medical lighting. The system comprises combinations of light sources 300 can help fill in the visible spectrum to faithfully reproduce desirable spectrums of lights (Fig.5A). The term LED may be configured to generate radiation in one or more of the infrared spectrum, ultraviolet spectrum, and various portions of the visible spectrum (generally including radiation wavelengths from approximately 400 nanometers to approximately 700 nanometers)(See paragraphs [0090]-[0093]). The system provides a cool blue white light source (See paragraph [0083]-[0087]).The number and type of semiconductor illuminators can be selected to produce the desired lumens of output, such as by selecting some number of one-watt, five-watt, power package or other LEDs (See paragraph [0103]; NOTE: 1 watt equal to 12.5 lumens (lm)). 
Farr (US 20080208006) discloses an opto-electronic illumination and vision module for endoscopy. With an LED-based illumination, a true, visible light source with no IR content is available for the endoscopic application, allowing imaging of the object in the visible region with custom made spectral illumination that is obtained from the spectral range of each LED used in the illumination. The specific color component of each LED can be used independently or in conjunction with each other to realize a tunable spectral illumination in a specific range of the visible spectrum.  (See figures and paragraphs [0067]).
Mordaunt (US 20170119490) discloses an apparatus and methods combine light emitted by a narrow band laser having a peak emission wavelength greater than or equal to about 480 nm with light emitted from one or more additional light sources to provide an illumination beam for illumination inside a human or animal during a diagnostic  An illumination source combines the output from a narrow band laser with a peak at 488 nm, a green LED with a peak at about 525 nm, and a red LED with a peak at about 635 nm. The dashed line indicates emission from an optional orange LED with a peak at about 590 nm. If the output power from the laser and from each of the LEDs is adjusted so that the illumination beam has a color temperature of about 4000 K, only about 1.0% of the power in the illumination beam is at wavelengths below 480 nm.  (See figures 3-7 and [0022]-[0028]).
Ramanujam et al. (US 20160287063) disclose a colposcope having light emitters and image capture devices. Multiple LEDs 116a, 116b, 116c are attached to the distal end 108. LEDs designated 116a, 116b, and 116c are configured to generate white, blue and green light, respectively. A spectra of visible light may be used, because neovascularization can be a hallmark of early precancerous cervical lesions. As indicated previously, the light emitters 116 may be of different colors. In an example, LEDs may be selected and used for illumination with broad white light, a band pass of green light, and a band pass of blue light for enhanced interrogation of the underlying vasculature of the cervix. The bandwidth of the illumination may be selected based on a desired absorption spectra as will be understood by those of skill in the art. For example, narrow band LEDs may be used that are in the blue and green spectra of about 425.+-.20 nm and 555.+-.20 nm.  (See figures and [0071]).
Higuchi (US 20070183162) discloses an electronic endoscope apparatus. The wavelength range of 400 to 700 nm is divided into 61 selectable wavelength regions (See figures and [0073]).
Monroe et al. (US 5311859) disclose a borescopes or endoscopes of the type in which a video camera is mounted onto an elongated insertion tube which carries an image of a target that is concealed within an enclosure. The lamp typically operates at a power of about 20 watts, and has an efficacy of 35 lumens per watt or more.  (See figures and col.2, lns.15-57).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795